Electronically Filed
                                                       Supreme Court
                                                       SCPW-XX-XXXXXXX
                                                       16-NOV-2020
                                                       01:38 PM
                                                       Dkt. 6 ODDP


                            SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        ANTHONY LE, Petitioner,

                                  vs.

                     STATE OF HAWAI#I, Respondent.


                          ORIGINAL PROCEEDING
               (CASE NOS. 1PC151000287 and 1PC151001009)

         ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
      and Circuit Judge Loo, assigned by reason of vacancy)

          Upon consideration of petitioner Anthony Le’s “Motion

to Release Non-Violent Community Custody Prisoner From Custody

with Special Terms and Conditions Amid Coronavirus COVID-19

BioTerrorism Pandemic,” which was filed as a petition for writ of

habeas corpus on October 26, 2020, and the record, it appears

that petitioner presents no special reason for this court to

invoke its jurisdiction and has alternative means to seek relief.

See Oili v. Chang, 54 Haw. 411, 412, 557 P.2d 787, 788 (1976).

Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of

habeas corpus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of habeas

corpus without payment of the filing fee.

          DATED: Honolulu, Hawai#i, November 16, 2020.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Rhonda I.L. Loo




                                2